     Case 2:21-mj-30159-DUTY ECF No. 9, PageID.20 Filed 04/06/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff.
                                                          NO. 2:21-mj-30159
v.

JERAMIAH CAPLINGER,

               Defendant.
________________________________/

               ORDER TRANSFERRING DEFENDANT TO
             ANSWER TO CHARGES PENDING IN ANOTHER
           DISTRICT AND COMMITMENT TO THAT DISTRICT

       This matter coming before the Court on the Government=s Petition for

Removal, for the reasons stated on the record and pursuant to Rule 5(c)(3)(D) of

the Federal Rules of Criminal Procedure, it is hereby ordered that defendant

Jeramiah Caplinger be transferred to the United States District Court for the

District of Columbia for further proceedings in the case of United States v.

Jeramiah Caplinger, Case No. 1:21-mj-00350.
   Case 2:21-mj-30159-DUTY ECF No. 9, PageID.21 Filed 04/06/21 Page 2 of 3




      Defendant who has been ordered released pursuant to the Bail Reform Act

of 1984 (18 U.S.C. ' 3141 et seq.), shall appear at the following location at the

following time:

      Tuesday, April 13, 2021 at 1pm, via Zoom for the initial appearance in front

of Judge Harvey. Zoom information is as follows:

Courtroom 06 is inviting you to a scheduled ZoomGov meeting.

RECORDING AUDIO OR VIDEO OF ANY COURT PROCEEDING IS STRICTLY
PROHIBITED BY FEDERAL LAW.
Time: This is a recurring meeting Meet anytime

Join ZoomGov Meeting
https://uscourts-
dcd.zoomgov.com/j/1600140355?pwd=VTlkQ0ZEVmJOTVN3bmUwS05nZndZQT09

Meeting ID: 160 014 0355
Passcode: 634244

One tap mobile
+16692545252,,1600140355#,,,,,,0#,,634244# US (San Jose)
+16468287666,,1600140355#,,,,,,0#,,634244# US (New York)

Dial by your location
     +1 669 254 5252 US (San Jose)
     +1 646 828 7666 US (New York)
     +1 669 216 1590 US (San Jose)
     +1 551 285 1373 US
Meeting ID: 160 014 0355
Passcode: 634244
Find your local number: https://uscourts-dcd.zoomgov.com/u/axnh1pBK5

Join by SIP
1600140355@sip.zoomgov.com

Join by H.323


                                            2
   Case 2:21-mj-30159-DUTY ECF No. 9, PageID.22 Filed 04/06/21 Page 3 of 3




161.199.138.10 (US West)
161.199.136.10 (US East)
Meeting ID: 160 014 0355
Passcode: 634244


        If defendant fails to appear as directed, he will be subject to arrest,

revocation of release, and detention, and he could be prosecuted and imprisoned

for the crimes of bond jumping or contempt of court. See 18 U.S.C. '' 3146,

3148.

                                   s/CURTIS IVY, JR.___________
                                   HONORABLE CURTIS IVY, JR.
                                   United States Magistrate Judge



Entered: April 6, 2021




                                             3
